Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered March 1, 2005. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of two counts of criminal possession of a forged instrument in the second degree (Penal Law § 170.25) and, in appeal No. 2, he appeals from a judgment convicting him upon his plea of guilty of an additional count of that crime. Defendant contends that Supreme Court erred in relieving defense counsel of his assignment, at defendant’s request, at the conclusion of the suppression hearing, and thus erred in thereby depriving defendant of his right to have counsel orally argue in support of suppression. The court properly granted defendant’s request for a substitution of counsel (see generally People v Sides, 75 NY2d 822, 824-825 [1990]). Moreover, upon relieving former counsel of his assignment, the court did not violate defendant’s rights by concluding the proceedings for the day in lieu of hearing oral argument, nor did the court err in deciding the suppression issues on the basis of the concluded testimony without having had the benefit of oral argument. Present—Scudder, J.E, Kehoe, Martoche and Green, JJ.